 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSheet Metal Workers' International Association,Local Union No 224, AFL-CIO (Sheet Metal& Roofing Contractors' Association of theMiami Valley, Ohio and Gerald Leroy Hawkinsand Larry Phillips Cases 9-CB-5749 and 9-CB-5762January 5, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn June 28, 1984, Administrative Law JudgeRichard H Beddow Jr issued the attached deci-sion in Cases 9-CB-5762 and 9-CB-5749 in whichhe determined that the Respondent Union had violated Section 8(b)(1)(A) of the Act by threateningemployee Larry Phillips and dismissed an8(b)(1)(A) and (2) allegation regarding the oper-ation of the Respondent s hinng hall The Respondent and the General Counsel filed exceptionsand supporting briefs The Sheet Metal & RoofingContractors' Association of the Miami Valley,Ohio, Party in Interest, filed a brief in oppositionto the General Counsel's exceptionsOn June 16, 1989, the Board adopted the judge sfindings in Case 9-CB-5762 that the Respondentviolated Section 8(b)(1)(A) and remanded the pro-ceeding to the judge for a supplemental decision 1On July 19, 1989, Judge Beddow issued the attached Supplemental Decision The General Counsel filed exceptions and a supporting brief, the Respondent filed an answering brief, and the SheetMetal & Roofing Contractors' Association of theMiami Valley, Ohio, filed an opposition to theGeneral Counsel's exceptionsThe Board has considered the supplemental decimon and the record in light of the exceptions andbriefs and has decided to affirm the judge's rulings,findings,2 and conclusions and to adopt the recom-mended Order' Not published in bound volumes2 The General Counsel has excepted to some of the Judge s credibilityfindings The Board s established policy is not to overrule an adnumstralive law judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are Incorrect StandardDry Wall Products 91 NLRB 544 (1950) enfd 188 F 2d 362 (3d Cu.1951) We have carefully examined the record and find no basis for reversing the findingsIn his supplemental decision the judge made several Inadvertent errorsthat do not affect our resolution of the case In the paragraph precedingthe listing of the referrals the date should be September 19 to November21 1983 In the listing of referrals the 10/12 listing of Price Fugateshould instead be Hamer Corporation and fn 4 in the decision relatesto the referral on 10/31 to Becker rather than to ArchitecturalPanelsOur review of the record reveals evidence of only one referral made toallow an out of work employee to retain pension or other benefits Asthis is insufficient to affect our finding that the Respondent did not vioORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge in his June 28, 1984 decision and orders thatthe Respondent, Sheet Metal Workers International Association, Local Union No 224, AFL-CIO,its officers, agents, and representatives, shall takethe action set forth in the Orderlate the Act we find it unnecessary to comment on the judge s implicitfinding that making a referral on this basis was lawfulAndrew L Lang Esq for the General CounselRay E Schmidt Esq of Dayton, Ohio, for the RespondentDean E Denhnger Esq of Cincinnati Ohio for Party inInterestDECISIONSTATEMENT OF THE CASERICHARD H BEDDOW JR Administrative Law JudgeThis matter was heard in Dayton Ohio on March 28and 29 1984 Subsequently a motion for leave to file abrief amicus in the matter was filed by the Sheet Metal &Roofing Contractors Association of the Miami Valley,Ohio and bnefs were filed by the General Counsel andRespondent I find that the Contractors Association hasshown good cause to be allowed to express its position inthe matter and accordingly, the motion is granted andits brief is hereby accepted for filingThe proceedings are based upon charges filed November 18 1983 1 as amended December 20 by GeraldHawkins an individual and December 6, by Larry Phillips an individual The Regional Director s consolidatedcomplaint and notice of hearing dated January 16, 1984,alleges that Respondent Sheet Metal Workers International Association Local Union No 224 AFL-CIO (theUnion) violated Sections 8(b)(2) and 8(b)(1)(A) of theNational Labor Relations Act by failing to refer Hawkms to employment and by threatening Phillips that hewould not be hired because of his past activities as aunion officerOn a review of the entire record in this case and frommy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACTI JURISDICTIONThe Respondent Union is a labor organization withinthe meaning of Section 2(5) of the Act and it (and itspredecessor) has had a long collective bargaining historywith the Sheet Metal & Roofing Contractors Associanon of the Miami Valley Ohio which represents employer members conducting business operations whichinclude the performance of services valued in excess of$50 000 in States other than Ohio and purchasing and re1 All following dates are in 1983 unless otherwise indicated297 NLRB No 76 SHEET METAL WORKERS LOCAL 224 (SHEET METAL)529ceiving goods and materials valued in excess of $50,000directly from points outside of Ohio Inasmuch as mem-bers of the Association collectively meet the Board's ju-risdictional standards, it effectuates the policy of the Actto exercise jurisdiction in a case of this nature, see StageEmployees IATSE Local 307, 159 NLRB 1614 (1966)II THE ALLEGED UNFAIR LABOR PRACTICESThe Union operates a hiring hall under the laboragreement with the Employers Association This hiringhall has been in effect between the Union and the Em-ployers for 23 years and is "exclusive" in the sense thatEmployers must normally go through the Union inhiring employees However, the Union must refer thoseworkers requested by an employer While the unionhiring hall is in Dayton, the larger geographical terntorycovered by the agreement includes other points in Indi-ana and Ohio such as Lima and HamiltonThe labor agreement between the Employers and theUnion contains an addendum covering hiring proceduresThe main body of the agreement, article IV, requiresthat all workers furnished by the Union shall be "dulyqualified to properly execute work "The Em-ployers retain the right to reject any employees referredby the Union The agreement also prohibits the Unionfrom exercising any improper discrimination, includingany discrimination "in any way affected by Union mem-bership or any other aspect or obligations of Unionmembership" The Employers have the right to ask foremployees with "specific skills, qualifications and abili-ties" It also is provided that a name be removed andplaced on the bottom of the list after a refusal of two joboffersSheet metal workers are skilled employees, receiving$1071 an hour, in addition to expensive fringe benefitsThe type of work also vanes widely and is usuallyknown by the union agents running the hiring hall andincludes qualified welders, or lead workers, heavy erec-tion work, work at heights above the ground, layoutwork or shop work, or skilled architectural metal workOn the other hand, some sheet metal workers have nothad formal apprenticeship training and are not capable ofall the skills sometimes desired Also, because of the dis-tances involved within the coverage of the Union, em-ployers sometimes prefer local people when available Inrecent years, business has been slow for the Employersand this has resulted in high unemployment for membersof the Union As noted, employers have the right torecall any named journeyman, and in periods of unem-ployment they exercise this right heavilyRalph W Taylor, Sr, has held the position of financialsecretary/treasurer and business manager of the Re-spondent Union for 23 years and in the latter role is re-sponsible for operating the Union's hiring hall systemLarry Phillips, a union member for over 10 years, was atrustee between 1980 and 1982 and was elected presidentof the Union on July 1, 1982, winning over a candidatesupported by Taylor Phillips' brother, Willie Phillips,also was elected as a business agent (one of three suchpositions) winning over Taylor's stepson After the elec-tion results were announced Taylor remarked that hewas going to call the International and see if he couldn'tget the hell out of Local 224 Subsequently, at a meetingon January 27, 1983, Phillips removed Gary Paxton (alsoa business agent) as a trustee of the Health and Welfareand Pension Fund Taylor reacted angrily to Phillips'action and commented that Phillips would never work inthe local again Charges were then filed against Phillipsby Paxton and several others with close ties to TaylorAn International trial was held on April 26 and 27 result-ing in Phillips' removal from office This was executedby order of the general president on November 14 butwas appealed before the General Executive Council onMarch 22, 1984 Union member Gerald Hawkins hadbeen present at the January 27 meeting and also waspresent with a group of witnesses to be called on behalfof Phillips at the April trial, however, Hawkins was notcalled to testify Hawkins spoke with another businessagent who was in a group with Taylor and Hawkins be-lieves that Taylor saw him at that timeHawkins has been a sheet metal worker for over 20years and a Local 224 member since 1969 He became ajourneyman without having completed an apprenticeshipcourse, however, he did complete training courses since1979 in welding and in heating, air conditioning, andventilation Over the years he has performed a variety ofwork including architectural, duct work and blowpipes,siding, decking and layout, and he has worked jobs as faraway as Lima (75 miles from his home) Hawkins injuredhis back in 1978 and his shoulder in 1982 and turneddown at least two job referrals in the fall of 1982 becauseof physical problems In mid-April 1983, Hawkinschanged doctors, his condition improved, and he toldTaylor that he was feeling "like a new man"Sandra Setmski is a secretary/receptionist for theUnion She, along with the business agents, receives callsfrom contractors and members, makes entries in theUnion's job book, and, until August or September 1983,called members about referrals She is familiar withHawkins' physical problems and job abilities based on hisconversations with her Hawkins has told her he doesn'tdo or like shop layout and doesn't care for siding ordecking, especially if it involves heights and a lot ofclimbing She believes he refused a job in July 1983, forthe latter reasonDuring November 1982, Hawkins worked on duct in-stallation at a Richmond, Indiana jobsite for 2 weeks andthereafter turned down a job because the business agentdidn't have information about what type work was in-volved He then was referred by Taylor to another ductwork job in May that lasted about 2 weeks and then to a4-day job in July Hawkins, who held the seventh posi-tion on the out-of-work list,2 testified that he was not of-fered another referral until shortly after he filed hischarge on November 18 At that time he turned down areferral because he had an appointment to give a state-ment to a Board agent Taylor reacted angrily and as-serted that Hawkins had done that to him seven or eighttimes before, which Hawkins denied He has then re-2 It appears that anyone on the list who is laid off is then slotted backin at his past position, however, quitting of a job or holding a lengthy jobmay result in being placed at the end of the listi 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDferred to a decking job on November 29, accepted, andworked until completion of the job in January 1984Hawkins testified that in the past he had indicated toSetmski and the business agents his preference for out-side work and, when he had physical problems, a prefer-ence for a job that did not involve climbing He also tes-tified that he was given picketing assignments (for whichhe was paid) by the Union during both July and Novem-ber He also testified that he got along well with Taylor,Setinski, and the others and that he did not believe therewas any animosity between themThe Union's job book lists numerous calls by contrac-tors for employees between August and November 18and Taylor and several contractors testified in responseto questions about referrals made for the relevant periodOn 27 specific job calls from contractors between Sep-tember 19 and November 18 cited by the General Coun-sel, the Respondent referred persons other than Hawkinswho were below him on its out-of-work list to jobsAlso, on November 29 one Carl Russell was referred toa job As explained by Taylor, the job's superintendentwas Russell's son and had requested Russell by nameTaylor also explained many of the other specific referralsas ones where Hawkins was not called because the con-tractor asked for other people by name On other occa-sions Respondent apparently took the initiative and re-ferred members that it believed had worked for the con-tractor before or it told the contractor that these personswere available Taylor estimated that because of the highrate of unemployment in 1983, 95 percent of the referralsmade were in the nature of recalls Some other contrac-tors asked for specifically skilled individuals such as "toplayout" men, men capable of running blowpipe for ashowpiece job, a light-gauge welder, certified welders,"shop and field" men, close tolerance workers, and lead-man Other jobs were described as involving so-calledheavy work, or work in high places, some involved joblocations such as Lima, some 75 miles from Dayton,where it was anticipated that the contractor wouldprefer local men, and some jobs involved "specialty"contracts with lower rates of pay Because of his famili-arity with Hawkins' skills and preferences, as well as hisacquaintanceship with the qualifications of others, Taylortestified that he (or on occasion Setmski or one of theother business agents) did not call Hawkins or othershigher up on the out-of-work list before referring a manlower down on the list out on a jobTaylor also testified that some people were referredout irrespective of the seniority others on the list becauseof considerations of that individual's needed time to qual-ify for pension benefits or to maintain eligibility for In-surance or unemployment benefitsOn July 28, the Union's executive board (Includingboth Taylor and Willie Phillips), discussed a proposal forgetting short-term work for men who needed it in orderto retain benefit rights On August 5 the matter was dis-cussed at a liaison committee meeting with the Contrac-tors' Association and the latter group agreed to discuss Itat the Association's August 16 directors meeting Subse-quently, the program was discussed on the floor at ageneral meeting of the Union Hawkins and anothermember confirmed that the matter was discussed at ameeting in the fall of 1983, however, they did not under-stand that the program had been formally adopted andthe Union never sent or posted written conformation ofthe policy and never made a formal modification of itswritten referral proceduresDuring the fall of 1983, Larry Phillips paid frequentvisits to the Union office, entered the area where Setinskiworked and talked to Taylor who occupied an adjacentoffice with a connecting door On December 8, 2 daysafter he filed his instant charge (in which he alleged thatsince June 7, the Union had failed to refer him out foremployment), he entered Setinskes office about 11 30a m and stood looking at a newspaper while waiting forTaylor to finish a phone conversation Phillips testifiedthat Taylor started to leave his office, saying to him"Thanks for the goddamned letter you sent me Youknow the one from the NLRB" Setinski and Taylor re-called that Phillips said "good morning captain, do wehave any work today?" Taylor said no and suggestedthat Phillips try to get recalled at a named contractor Adiscussion of other possible job recalls occurred Setinskithen noticed a change in voice tones and heard Phillipstell Taylor that he had been told that Taylor told a con-tractor not to hire Phillips Phillips testified he said"nobody would hire me because of him (Taylor)," andTaylor responded "Nobody better hire you" Setinski re-called that Taylor said "That's a he I have never toldany contractor this," and that "after something else wassaid," Taylor replied "Well, go out and get your ownfucking job I can't get you one We don't have anywork" Although some remaining conversation occurred,no other allegedly threatening statements were madeTaylor recalled generally a conversation which becameheated on both sides relating to employment, however,his testimony of what was actually said and the sequenceof events demonstrated some reluctance or inability torecall all of what occurred He recalls telling Phillips togo out and get his own job but did not recall or testifyabout any portion of the conversation relating to con-tractors being told not to hire Phillips or about his denialof that accusation as remembered by Setinsk, However,he denies that he said contractors "better hadn't" hirePhillips or anything like thatIII DISCUSSIONAs a preliminary matter Respondent argues that It wasnot afforded elementary due process because the GeneralCounsel was allowed to produce evidence relating tomatters concerning job referrals to contractors otherthan the five -ompanies specifically identified in thecomplaint, resulting in a lack of notice and a trial onmatter beyond the scope of the complaint I find Re-spondent's argument to be completely without merit es-pecially inasmuch as the complaint specifically names theContractors' Association and refers to "various mem-bers" of the Association, "employer-members of Con-tractors' Association," and "other employers signatory"to the hiring agreement with the Union, as well asnaming five specific contractors It is clear that the com-plaint described the alleged violation with sufficient par-ticularity and that the Respondent was not misled, and, SHEET METAL WORKERS LOCAL 224 (SHEET METAL)531accordingly, I reaffirm my allowance of the disputed tes-timonyRespondent also questions the propriety of the com-plaint in the Phillips' proceeding inasmuch as it, and theevidence adduced, relates primarily to an alleged threatthat took place subsequent to the filing of the chargewhich related to his not being referred to work Here,however, the alleged threat is closely related to andgrew out of the controversy which produced the chargeand it is properly an issue for decision, see NLRB v FantMilling Go, 360 US 301, 309 (1959), and Warren-TeedProduct Go, 138 NLRB 131 (1962)A Alleged Failure to ReferThe General Counsel argues that where an exclusivehiring hall is operated by a union in a subjective mannerwithout the use of objective criteria for the referral ofemployees, a violation of Section 8(b)(1)(A) and (2)occurs, citing Ohio Valley Carpenters' District Council,United Brotherhood of Carpenters and Joiners of America,AFL-CIO (Catalytic, Inc ), 267 NLRB 1223 (1983), andthat, when it departs from the objective criteria estab-lished for the operation of its hiring hall, it likewise vio-lates Section 8(b)(1)(A) and (2), citing Operating Engi-neers Local 450, 267 NLRB 775 (1983)Here, the General Counsel has shown that betweenSeptember and November 1983, some referrals weremade out of sequence as to the number seven positionheld on the out-of-work list by Gerald Hawkins Re-spondent has substantially rebutted this showing by dem-onstrating that it has written rules as part of its agree-ment with the Contractors' Association and that many ofthe deviations can be explained by allowed exceptionsunder these rules, especially with respect to provisionsfor recall of previous employees and for out-of-work em-ployees with special skills, qualifications, and abilities Inat least two instances the deviation was to allow out-of-work employees to retain pension or other benefitsWhile this latter procedure was not formally adopted, itappears that it was made known to the members at ameeting and was agreed to by the Contractors' Associa-tion and the Union's executive board Thus, although theUnion departed from its rules it was not done so in anarbitrary manner In a similar vein, the record shows thatRespondent's practices in recording information pertain-ing to its referrals lacked clarity and often relied uponthe memories of the involved persons This may have re-sulted in incorrect referrals on occasion, however, this isnot clearly established by a predominance of the evi-dence and it otherwise is not shown to have been sopoorly performed as to constitute an arbitrary practiceHere, the alleged discnminatee is shown to have ex-pressed a desire for or against certain types of work aswell as having indicated he suffered physical difficultieswhich affected his work abilities There is no showingthat he clearly and unequivocally informed the Union ofhis availability for all types of work and I cannot findthat it was arbitrary for the Union not to have calledhim for work that he previously indicated he was not in-terested in In this respect, I infer that if the Respondentin fact had wished to retaliate against Hawkins for anyreason, it could have referred him to unsuitable or unde-sirable jobs or to jobs for which he was only marginallyqualified and otherwise moved him to the bottom of thelist for refusal of two job offers The record, however,shows no animosity between Hawkins and Respondent'sofficials, no conduct by Hawkins (other than his merepresence at the location of Phillips' trial), that mightform a basis for retaliatory action, and no other practicesof discriminatory behavior or favoritism with respect toother members on the out-of-work list Despite the ab-sence of specific discrimination against Hawkins, theGeneral Counsel otherwise argues that Respondent's op-erations of its hiring hall was so arbitrary and capriciousas to demonstrate at least a prima facie violation of thehiring hall rules and that, in effect, the criteria used inthe operation of a hiring hall was no more than a maskfor the purpose of concealing preference given to certainunion members and therefore violated Section 8(b)(1)(A)and (2), citing Iron Workers Local 480, 235 NLRB 1511(1978)Here, however, I find neither evidence of discrimina-tion against nor evidence of preference given to any indi-vidual or class of members To the contrary, I believethe record supports a conclusion that the rules were sub-stantially followed and that any deviations from the ruleswere minor and, as noted, were not illegally motivatedWhile the record does show Respondent's proceduralpractices and record keeping were somewhat carelessand imprecise and relied too heavily on the memories ofthose involved, it falls short of demonstrating such a lackof standards and adherence to those standards as to bearbitrary or capriciousI conclude that the record fails to show that Hawkinswas denied referral for any discriminatory reason or thatpreferential referral was arbitrarily or pretextually givento others Moreover, in the absence of a showing that apattern of general or widespread hiring hall abuses pre-vail, it is not necessary to require specific proceduralremedies over the purely procedural aspects of the oper-ation of the hiring hall Under the circumstances, I fur-ther conclude that the General Counsel has failed to per-suasively show that Respondent's operation of its hiringhall violated Section 8(b)(1)(A) and (2) of the Act as al-leged and, accordingly, I therefore will recommend dis-missal of the complaint in Case 9-CB-5749 The Re-spondent otherwise is admonished, however, to maintaina more adequate record keeping system to properly re-flect information relevant to the operation of the subjecthiring hall and referral systemB Alleged ThreatsOn December 8 a conversation took place betweenCharging Party and disposed Union President Phillipsand Union Business Agent Taylor in the presence ofunion secretary/receptionist Setinski The three recollec-tions of what was said differ substantially from one an-other, however, I find Setinski's testimony to be crediblebased upon her firm demeanor and relative independentrecall and perspective of the event Both Phillips and Se-tinski recalled that a conversation pertaining to workavailability turned to the subject of Phillips' hearing thatTaylor had told contractors not to hire Phillips Taylor 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhad no apparent recall of this portion of the conversationand I therefore find no reason to credit his naked denialof the response attributed to him by Phillips As recalledby Phillips, Taylor's reply was to utter the alleged threat"Nobody better hire you" Setinski recalls that Taylorfirst denied Phillips' accusation She then testified "And,then, something•I don't know what else was said thereAnd, then the next thing I know Ralph (Taylor) said,well, go out and get your own fucking job I can't getyou one, we don't have any work" Setmski's recall thatsomething else was said allows the inference that it waslikely that Taylor heatedly responded to Phillips' accusa-tion with a threatening remark Although the sequenceof recalled remarks fails to fit squarely into a clearly log-ical pattern of speech, Taylor's apparent reticence torecall this portion of the conversation, except for hisblanket denial that he made the alleged threat, leads meto conclude that he in fact did impulsively respond witha threatening remarkI recognize Respondent's argument pointing out cer-tain discrepancies in Phillips' testimony, especially his re-luctance to acknowledge that he participated in "heated"and "profane" aspects of the exchange and that his affi-davit to a Board agent given on December 14, fails tomention the alleged threat on December 8 On Decem-ber 15, however, he gave a supplemental affidavit whichreflected information about the alleged threat, which wassupported by a note he made on December 8 wherein hehad recorded the pertinent aspects of the conversationMore significantly, however, it is clear that a back-ground of animosity existed between Taylor and Phillipsover Phillips' mtra-union conduct and Taylor did notrefute Phillips' testimony that on a prior occasion in Jan-uary, subsequent to Phillips' action in removing anotherbusiness agent as a trustee of the benefit funds, Taylorhad angrily threatened that Phillips would never work inthe local again Accordingly, I find that Taylor's pastconduct confirms a propensity to respond with a threatwhen angered Under these circumstances, Phillips' testi-mony regarding the alleged threat is plausible and, whenit is evaluated against the naked denial made by Taylor,combined with his apparent reluctance and inability torecall the most significant portion of the admitted con-versation, I conclude that Phillips' recollection of thethreat should be creditedThe statement made by Taylor implies that prospec-tive employers have been influenced by the Union todeny employment to Phillips It is a threat which reason-ably tends to restrain and coerce and it was made bybusiness agent Taylor to Phillips against a background ofPhillips' involvement in an intraunion conflict withTaylor and recently filed charges by Phillips against theUnion Accordingly, it constitutes a violation of Section8(b)(1)(A) of the Act as alleged, see Painters Local 1555,241 NLRB 741, 743 (1979), and Carpenters Local 808,238 NLRB 735 (1978)CONCLUSIONS OF LAW1 Respondent Sheet Metal Workers' International As-sociation, Local Union No 224, AFL-CIO is a labor or-ganization within the meaning of Section 2(5) of the Act2 Sheet Metal & Roofing Contractors' Association ofthe Miami Valley, Ohio, Party in Interest, is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act3 Respondent and the Party in Interest have a collec-tive-bargaining agreement which provides for the oper-ation of a hiring hall and it will effectuate the purposesof the Act to assert jurisdiction herein4 By threatening Larry Phillips to the effect that"Nobody better hire you," the Respondent violated Sec-tion 8(b)(1)(A) of the Act5 Respondent otherwise did not operate its hiring hallor discriminate against Gerald Hawkins in violation ofSection 8(b)(1)(A) and (2) of the ActREMEDYHaving found that the Respondent Union has engagedin unfair labor practices in violation of Section 8(b)(1)(A)of the Act, it will be recommended that it be ordered tocease and desist therefrom and that it take certain affirm-ative action to effectuate the policies of the ActInasmuch as the record does not show a pattern ofgeneral or widespread unfair labor practices, I find it un-necessary to recommend issuance of a broad complianceorderOn these findings of fact and conclusions of law andon the entire record in this case, I issue the followingrecommended3ORDERRespondent Sheet Metal Workers' International Asso-ciation, Local Union No 224, AFL-CIO, its officers,agents, and representatives, shall1 Cease and desist from(a)Threatening Larry Phillips regarding his prospectsof being hired by members of the Contractors' Associa-tion or any other employers(b)In any like or related manner restraining or coerc-ing employees or applicants for employment in the exer-ciSe of rights guaranteed to them by Section 7 of theAct2 Take the following action necessary to effectuatethe policies of the Act(a) Post at its main hall and office in Dayton, Ohio,and its meeting places for members or applicants for re-ferral copies of the attached notice marked "Appendix "4Copies of the notice on forms to be provided by the Re-gional Director for Region 9, after being signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt and maintained byit for 60 consecutive days in conspicuous places, includ-3 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses4 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading Posted by Order of the Nation-al Labor Relations Board" shall read 'Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board" Reftr-Date ralsEmployerExplanation_9/192Crown Core9/214Orbit9/211Abco9/271Abco9/284hospital Equip10/3 2-3GanHeavy lifting, high workrequest for "top" layoutwelder requestperson sent on 9/21, unsat-isfactory more experi-ence welder sentnonerecall for 2, request for spe-cialty menSHEET METAL WORKERS LOCAL 224 (SHEET METAL)533where Hawkins was not called because the contrac-tors asked for other people by name On other oc-casions Respondent apparently took the initiativeand referred members that it believed had workedfor the contractors before or it told the contractorthat these persons were available Taylor estimatedthat because of the high rate of unemployment in1983, 95 percent of the referrals made were in thenature of recalls Some other contractors asked forspecifically skilled individuals such as "top layout"men, men capable of running blowpipe for a show-piece job, a light-gauge welder, certified welders,"shop and field" men, close tolerance workers, andleadman Other jobs were described as involving so-called heavy work, or work in high places, some in-volved job locations such as Lima, some 75 milesfrom Dayton, where it was anticipated that the con-tractor would prefer local men, and some jobs in-volved "specialty" contractors with lower rates ofpay Because of his familiarity with Hawkins' skillsand preferences, as well as his acquaintanceshipwith the qualifications of others, Taylor testifid thathe (or on occasion Setinski or one of the other busi-ness agents) did not call Hawkins or others higherup on the out-of-work list before referring a manlower down on the list out on a jobTaylor also testified that some people were re-ferred out irrespective of the seniority others on thelist because of considerations of that individual'sneeded time to qualify for pension benefits or tomaintain eligibility for insurance or unemploymentbenefitsing all places where notices to employees are customari-ly posted Reasonable steps shall be taken by Respondentto ensure that said materials are not altered, defaced, orcovered by any other material(b) Notify the Regional Director in writing within 20days from the date of this Order, what steps the Re-spondent Union has taken to complyIT IS FURTHER ORDERED that the complaint in Case 9-CB-5749 be dismissedAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this noticeWE WILL NOT in the operation of our hinng hallthreaten prospective employees by indicating to themthat prospective employers have been influenced not tohire themWE WILL NOT in any like or related manner restrain orcoerce employees or applicants for employment in theexercise of the rights guaranteed them by Section 7 ofthe Act_SHEET METAL WORKERS' INTERNATIONALASSOCIATION, LOCAL UNION No 224,AFL-CIOSUPPLEMENTAL DECISIONThe Union's job book lists numerous calls bycontractors for employees between August and No-vembr 18 and Taylor and several contractors testi-fied in response to questions about referrals madefor the relevant periodOn 27 specific job calls from contractors betweenSeptember 19 and November 18 cited by the Gener-al Counsel, the Respondent referred person otherthan Hawkins who were below him on its out-of-work list to jobs Also, on November 29 one CarlRussel was referred to a job. As explained byTaylor, the job's supnntendent was Russell's sonand had requested Russell by name Taylor also ex-plained many of the other specific referrals as onesThese conclusions were based upon the referral by re-ferral questioning of Respondent's business managerRalph Taylor by counsel for the General Counsel on ap-proximately 44 listings in the Union's job book betweenSeptember 19 and November 19, as well as the testimonyof employers who exercised their rights under the in-volved hinng hall agreementA referral by referral listing of job calls singled out by' counsel for the General Counsel during the criticalperiod covered by the complaint and my evaluation ofthe Respondent's answer is reflected in the followingchartReferrals during the period September 19 to Novem-ber 21, 1982, to persons not listed higher than no 7,Gerald HawkinsSTATEMENT OF THE CASERICHARD H BEDDOW, JR , Administrative Law JudgeA decision in this proceeding was issued on June 28,1984 On June 16, 1989, the Board remanded the pro-ceeding to me for additional findings of fact regardingwhich specific hinng hall referral were legitimate andwhich were not and regarding credibility findings wherethe Charging Party's Hawkins' testimony conflicted withthat of the Respondent's or the Employer's witnessesIn the prior decision the evidence related to job refer-rals was analyzed and set forth in narrative fashion as myfactual conclusions as follows 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDate Refer-Employerrals10/31Recorequest light-gauge welder,shopman10/32Houston, TXreferred out of local10/4 3 Louisville, KY out of local, volunteer,"certified" welders (nu-clear plant)10/102Abcorecall'10/112Abcorequest shop & field men,one a recall10/12 1Smith-Boughnshop & field man10/121Price-Fugateno specific knowledge, be-lieved recall10/183Hughes-Bechtol2 recalls and to #8 on re-ferral list210/19 1Kirk & Blumrequest by name10/20 2Croun Coreheavy work10/24 1Waldmgerrequest for leadman &recall10/253Fields& job, former employees310/31 + Becker ,. emergency call, for 2 or 3days, request by name,skilled layout10/31 2 Architectural one former employee andPanels second believed tobe former employee, be-lieved to be "high" workand to be in geographicalarea of persons referred 411/11Tiltonbelieved recall11/2 2 Koch & Son one by name as superin-tendent and one by nameconfirmed by subsequentletter11/21Smith-Boughnrecall11/71Tri-Staterecall11-81McCarthyrequest for leadman11/82Clevengerrequest for specialty work-ers11/101Blomell Signformer employee11/181Schriberrequest for close tolerancework, recall11/21Offer to Hawkins, decline d because of his appoint-ment with a Board agent11/29 1 Rumac request for cutter andburner by name (thefather of job superintend-ent)Several other referrals, not reflected in this chart, werelisted in a note pad and generally identified as recalls in'The company testified It asked for who was available and then wasread a list of people from which it selected on the basis of knowledgeprior of their work running blow pipe and prior employment of one ofthe two'The Company s foreman testified he called for three by name, onlyone of whom was available and he recalled a second when he found hewas available The one recalled by name was made specifically becausehe needed a few weeks to qualify for certain benefits He did not know ifthe third person sent (no 8 on the list) had worked for the companybefore but said he believed the job required climbing and heavy work3 Taylor's belief that this was a short job is not refuted by the apparentfact that the employer liked the person s work and continued his employ-ment Taylor also said he thought Hawkins was called for some jobthe book and in response to questions, by counsel for theGeneral Counsel but were not listed or challenged onbriefBased upon my earlier evaluation and findings, uponmy subsequent review of the record and my evaluationof the demeanor and credibility of Respondent's and theEmployer's witnesses, I find that none of the contendedreferrals are shown to be illegitimateI credit the testimony of these witnesses regardingtheir established practices in referring persons who wererequested by name or recalled and I find it immaterialthat occasionally request by name were not made inwriting, especially inasmuch as they generally appear toalso be in the nature of recalls This conclusion also ap-plies to the apparent practice of asking for referrals withspecific skills or abilities and I find that Respondent'sbusiness agent usually had either specific or generalknowledge of the requirements of the various jobs Healso had knowledge of Hawkins' history of objecting toor refusing short jobs and certain types of work, as wellas Hawkins' skill level in various areas, and his physicalcondition and complaints These factors were objectiveconsiderations used as part of the referral process and itis not shown that such use made or exercised in an arbi-trary or capricious mannerHere, the record is void of persuasive evidence that re-ferrals were made that were not legitimate The testimo-ny of the Charging Party contains nothing more thanspeculation about referrals to others and the remaining"supportive evidence" of improper referrals consist ofconjecture backed up by counsel's disagreement with ordisbelief of the answers and explanations made by theUnion and company witnessesTurning to the question of credibility and conflicts be-tween the testimony of Charging Party Hawkins and thatof the Respondent's or Employer's witnesses, I find littlein the way of meaningful conflict other than in counselfor the General Counsel's interpretation of the compara-tive significance to be afforded such evidence Thus,while I credit Hawkins' testimony that he did not gothrough the Union's apprenticeship program but had suc-cessfully completed journeyman's schooling in subjectssuch as welding and layout, has worked at jobsites out-side the Dayton area, and had some experience in archi-tectural work, constructing blowpipes, layout, and shopand close tolerance work, this information does notrefute the equally credible testimony by union sec-retary/receptionist Sandra Setinski that she is familiarwith Hawkins' physical problems and job abilities basedon his conversations with her, and that he told her hedoesn't do or like shop layout, doesn't care for siding ordecking, especially if it involves heights and a lot ofclimbing, and that he refused a job in July 1983, for thelatter reasonaround this time but refused it, however, this is not reflected in Respond-ent s records4 Becker s witness testified that the employee reported after the week-end following Thursday, the 27th, and the heart attack of an employeeon the job, was still working for Becker and could have been kept on thejob beyond a short period Also the Employer testified that It ask for andthe Respondent s exhibit reflects a requests for a specific personExplanation SHEET METAL WORKERS LOCAL 224 (SHEET METAL)535Here, I specifically find that her inability to definitive-ly recall specific dates or jobs when this occurred doesnot refute or outweigh her overall highly believable de-meanor and the affirmative credibility of her testimonyMorover, Hawkins admitted that in the past he had in-dicated to Setmski and to the business agents that he hada preference for outside work, that he had physical prob-lems, and that he had a preference for a job that didn'tinvolve climbing He also testified that he got along wellwith Taylor, Setmski, and the others and that he did notbelieve there was any animosity between them, all testi-mony that is consistent with that of the Respondent'switnessesI credit Hawkins' testimony that he felt he could doand had done the type of layout work involved at Em-ployer Becker's jobsite This however, does not refuteBecker's credible testimony that it needed some one"skilled" in layout and required someone who had gonethrough the apprenticeship programOther than as set forth above, I find no specific refer-ence to so-called "key" credibility resolutions referred toin counsel for the General Counsel's brief in support ofexceptions My reexamination of the record and my ear-lier factual conclusions leads to the further conclusionthat Hawkins' own credbile testimony shows nothingmore than that he was a basic journeyman with someminimal training and experience in many areas but with-out special or better than average ability or interest insome of the more demanding skills He specifically con-veyed to the Union's business manager and others at thehiring hall his preferences for or against various types ofwork and he also made it clear to the Respondent thathe had physical problems (specifically a bad shoulder),that affected his work abilities and he sought to avoidjobs such as those that involved a lot of lifting or climb-ing I also credit the testimony that indicates he ex-pressed a disinterest in short-term jobs and that he some-times turned down jobs for these reasons With the ex-ception of a casual remark to Taylor in April, that he feltlike a new man after changing doctors, there is nothingto suggest that he sought to disavow his earlier expres-sions of job preferences or to express a new found desireor willingness to accept jobs that he previously hadsometimes avoidedIn order to justify a finding that the Respondent's re-ferrals were not legitimate, the underlying record mustbe based upon something more than statistical specula-tion Here, the allegations are unsupported by eitherdirect, presumptive, or implicit facts that might tend toshow improper misapplication of Respondent's hiringhall practices The only evidence in this regard broughtforth by counsel for the General Counsel consist of hisspeculation that a referral was per se illegitimate if it wasto a person listed after Hawkins and his consistent as-sumption that the testimony of the business agent andother union and company witnesses was untruthfullSubsequent to the issuance of the prior decision, theBoard had occasion to review a matter substantially simi-lar to that involved here The record there showed thatapplicants were regularly referred out of the order inwhich they had signed the Union's out-of-work register,but the judge credited the Respondent's testimony thatthese referrals were in accordance with certain agreedon and legitimate priorities Although the General Coun-sel argued that the lack of documentation of these rea-sons applied to specific referrals requires that the re-spondent's contentions be discredited, the Board foundthat the General Counsel has not demonstrated that theRespondent Union operated its hiring hall in an arbi-trary, unfair, or discriminatory manner, see Morrison-Knudson, 291 NLRB 258 (1988)Here, I specifically find that the lack of discriminatoryintent regarding nonreferral to Hawkins clearly goes tosupport the credibility of Business Manager Taylor's ex-planation of the various reasons why others were re-ferred on the several dates in the fall of 1983 As other-wise noted above, I credit the Union's and the Employ-er's testimony that referrals were made substantially inaccordance with their hiring hall agreement (whichallows referral by name, recalls of former employees,and request for the most qualified individuals) Accord-ingly, I reaffirm my findings that the record supports aconclusion that the rules were substantially followed andthat any deviations from the rules were minor and thatwhile the record indicated Respondent's proceduralpractices and record keeping were somewhat carelessand imprecise and relied too heavily on the memories ofthose involved, it did not demonstrate such a lack ofstandards and adherence to those standards as to be arbi-trary or capriciousHere, as in the Morrison-Knudson case, supra, the mereexistence of poor recording practices that could lendthemselves to abuse, is insufficient in Itself to prove suchabuse and there is no evidence here that the Union pre-ferred supporters of its incumbent leadership, or that ifdiscriminated based on exercise of Section 7 rights, orrace or sex, or on any other impermissible basis or thatthe Union's favored their personal friends or used theirpositions in the referral system in a corrupt mannerUnder the circumstances, I again conclude that theGeneral Counsel has failed to persuasively show that Re-spondent's operation of its hiring hall violated Section8(b)(1)(A) and (2) of the Act as alleged and, accordingly,I therefore recommend dismissal of the complaint inCase 9-CB-5749CONCLUSIONS OF LAW1 Respondent Sheet Metal Workers' International As-sociation, Local Union No 224, AFL-CIO is a labor or-ganization within the meaning of Section 2(5) of the Act2 Sheet Metal & Roofing Contractors' Association ofthe Miami Valley, Ohio, Party in Interest, is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act3 Respondent and the Party in Interest have a collec-tive-bargaining agreement which provides for the oper-ation of a hiring hall and It will effectuate the purposesof the Act to assert jurisdiction herein4 Respondent did not operate its hiring hall or dis-criminate against Gerald Hawkins in violation of Section8(b)(1)(A) and (2) of the Act 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed 5ORDERThe complaint in Case 9-CB-5749 is dismissed in itsentirety5 If no exceptions are filed as provided by Sec 102 46 of the Board sRules and Regulations, the findings, conclusions, and recommendedBoard and all objections to them shall be deemed waived for all pur-Order shall, as provided in Sec 102 48 of the Rules, be adopted by theposes